RICE, C. J.
;The only question raised by the appellant, is, whether the circuit court had jurisdiction of the case. In Hatter v. Eastland, 22 Ala. R. 688, this court said, “All that is necessary to authorize the circuit court to try a case under fifty dollars, so far as the mere question of authority is concerned, is the fact that it was brought before it from the *613inferior tribunal, and was determined there.” That fact is clearly shown in the present case (Larcher v. Scott, 2 Ala. Rep. 40); and- although if appears that the appellant took an appeal to a jury, from .the justice's judgment, and.although it is not expressly stated in the record that such appeal was actually tried, yet, inasmuch as afterwards he took an appeal to the circuit court, and gave bond for this last appeal, and as he appeared in the circuit court, and pleaded the general issue to the statement there filed, and after two continuances and a mistrial, had a trial by jury, he cannot be permitted in this court to raise the objection, for the first time, that the circuit court had no jurisdiction. — Vaughn v. Robinson, 22 Ala. R. 519 ; W. & C. R. R. Co. v. Bingham, 5 Ala. R. 657; Hatter v. Eastland, supra.
There is no error in the record, and the judgment is affirmed.